Case: 5:19-cv-00480-KKC-MAS Doc #: 26 Filed: 07/13/20 Page: 1 of 3 - Page ID#: 75




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

MICHAEL SPIVEY,                                    CIVIL ACTION NO. 5:19-480-KKC-MAS
      Plaintiff,


V.                                                         OPINION AND ORDER


CMRE FINANCIAL SERVICES, INC. and
CREDIT BUREAU SYSTEMS, INC.,
      Defendants.



                                          *** *** ***

       This matter is before the Court on a joint motion to dismiss Defendant CMRE

Financial Services, Inc. The joint motion has been brought pursuant to Federal Rule of Civil

Procedure 41(a)(2). (DE 25.)

       As framed, the motion to dismiss is ineffective because the procedural vehicle that the

parties attempts to use does not allow them to dismiss individual parties from an action. A

notice of dismissal or request to dismiss under Rule 41 is confined to dismissal of an “action,”

meaning Rule 41 can only be used to dismiss all claims against all defendants, not individual

claims or parties. See Letherer v. Alger Grp., LLC, 328 F.3d 262, 266 (6th Cir.2003) (quoting

Philip Carey Mfg. Co. v. Taylor, 286 F.2d 782, 785 (6th Cir.1961)) (“Rule 41(a)(1) provides for

the voluntary dismissal of an ‘action’ not a ‘claim’; the word ‘action’ as used in the Rules

denotes the entire controversy, whereas ‘claim’ refers to what has traditionally been termed

‘cause of action.’”), overruled on other grounds by Blackburn v. Oaktree Capital Mgmt., LLC,

511 F.3d 633, 636 (6th Cir.2008); EQT Gathering, LLC v. A Tract of Prop., No. 12–58, 2012

WL 3644968, at *2 (E.D. Ky. Aug. 24, 2012) (“In the Sixth Circuit, a notice of dismissal under


                                               1
Case: 5:19-cv-00480-KKC-MAS Doc #: 26 Filed: 07/13/20 Page: 2 of 3 - Page ID#: 76




Rule 41(a)(1)(A)(i) can only be used to dismiss all claims against all defendants, not individual

claims or parties.”).

       Instead, when seeking to dismiss fewer than all claims or parties, the Sixth Circuit

instructs parties to utilize Rule 21, which provides that, “on motion or on its own motion, the

court may at any time, on just terms, add or drop a party. The court may also sever any claim

against any party.” Letherer, 328 F.3d at 267. District courts in this circuit have consistently

applied this precedent. See Malik v. F-19 Holdings, LLC, No. 5:15-cv-130, 2016 WL 2939150,

at *4 (E.D. Ky. May 19, 2016) (“It is true that Rule 41 provides that a plaintiff may dismiss

only an action – not certain claims – by filing a notice of dismissal before the opposing party

serves an answer or a motion for summary judgment… In Philip Carey, the Sixth Circuit

indicated that Rule 21 is the proper rule for the dismissal of a particular defendant.”); Miller

v. Experian Info. Solutions, Inc., No. 3:13-cv-90, 2014 U.S. Dist. LEXIS 85054, at *2 (S.D.

Ohio June 23, 2014) (recommending that a stipulated dismissal under Rule 41(a)(1)(A) be

construed as a motion under Rule 21 because “[t]he Sixth Circuit has held [in Philip Carey

Mfg Co.] that Rule 21 is the proper vehicle for the dismissal of individual parties from the

action, and Rule 41, conversely, is appropriate only for dismissal of the entire action”); CNX

Gas Co., LLC v. Miller Energy Resources, Inc., No. 3:11-cv-362, 2014 WL 11638566, at *2

(E.D. Tenn. Jan. 8, 2014) (stating that Rule 41(a)(2) is not the correct procedural vehicle to

dismiss one of multiple parties from an action). The rationale behind such a requirement is

straightforward: dropping less than the entirety of the action risks prejudicing other parties

in the suit. EQT Gathering, LLC, 2012 WL 3644968, at *3 (citing Lester v. Wow Car Co., Ltd.,

No. 2:11-CV-850, 2012 WL 1758019, at *2 n. 2 (S.D. Ohio May 16, 2012) (“In certain

situations, a Rule 41 dismissal of an individual defendant has the effect of depriving the




                                               2
Case: 5:19-cv-00480-KKC-MAS Doc #: 26 Filed: 07/13/20 Page: 3 of 3 - Page ID#: 77




defendant of a full and fair opportunity to challenge the dismissal that would have been

provided under Rule 21.”).

       To provide the relief requested, the Court will convert the present motion under Rule

41 to a joint, unopposed motion to dismiss pursuant to Rule 21. The Court finds that there is

no risk of prejudice to any party here.

       Accordingly, the Court hereby ORDERS that:

       1) The joint motion to dismiss Defendant CMRE Financial Services, Inc. (DE 25) is

       GRANTED;

       2) all claims against Defendant CMRE Financial Services, Inc. are DISMISSED with

       prejudice; and

       3) the Clerk shall TERMINATE CMRE Financial Services, Inc. as a defendant in this

       matter.

       Dated July 13, 2020




                                             3
